MEMORANDUM **
Rafael Parra-Chino appeals from his 18-month sentence and guilty-plea convic*566tion for transportation of illegal aliens in violation of 8 U.S.C. §§ 1324(a)(l)(A)(ii) and (B)(i).
Parra-Chino contends that he did not knowingly or voluntarily waive his right to appeal because he did not know that the presentencing report would recommend a three-level enhancement under U.S.S.G § 2Ll.l(b)(6).
We disagree. The record reflects that Parra-Chino was aware that his offense level had not yet been determined, and that he knowingly and voluntarily waived his right to appeal. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.